       Case 1:19-cv-01367-MEM Document 25-1 Filed 11/05/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA
                                HARRISBURG DIVISION
 JANINE WENZIG and CATHERINE
 KIOUSSIS,
                       Plaintiffs,
                                                      CASE NO.: 1:19-cv-01367-MEM
               v.
 SERVICE EMPLOYEES UNION LOCAL
 668,
                       Defendant.

         [PROPOSED] ORDER GRANTING MOTION TO DISMISS

      Upon consideration of Defendant SEIU Local 668’s Motion to Dismiss

Plaintiffs’ First Amended Complaint, all supporting documents, any responses

thereto, and all pleadings and documents submitted in this matter, it is hereby

ORDERED that SEIU Local 668’s Motion to Dismiss Plaintiffs’ First Amended

Complaint is granted pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. The claim asserted against Defendant SEIU Local 668 is DISMISSED

WITH PREJUDICE because SEIU Local 668 is not liable under 42 U.S.C. §1983

for following the law regarding fair-share fees in effect at the time it received the

fair-share fees at issue in this matter.

      IT IS SO ORDERED.



Dated: _____________________                 ________________________________
                                                  Hon. Malachy E. Mannion

                                                  1
       [PROPOSED] Order Granting SEIU Local 668’s Motion to Dismiss FAC, #1:19-cv-01367-MEM
